t c memo united_states tax_court suzanne gormeley petitioner v commissioner of internal revenue respondent docket no filed date carlton m smith for petitioner robert w mopsick for respondent memorandum opinion cohen judge the petition in this case was filed in response to a notice of final_determination denying relief under sec_6015 for unpaid federal_income_tax for this case is now before the court on cross-motions to dismiss for lack of jurisdiction respondent’s motion is based on petitioner’s failure_to_file the petition within days from the mailing of the notice petitioner’s motion seeks dismissal for lack of jurisdiction on the ground that she was not a party to a joint federal_income_tax return all section references are to the internal_revenue_code background some of the facts have been stipulated and the stipulated facts are incorporated as our findings by this reference petitioner resided in new jersey at the time that she filed her petition petitioner and erdal kaya kaya were married on date during both petitioner and kaya were employed in a dunkin’ donuts franchise owned by poshka inc petitioner was paid dollar_figure by poshka inc during and dollar_figure was withheld for federal_income_tax kaya was paid dollar_figure by poshka inc during and dollar_figure was withheld for federal_income_tax in kaya told petitioner that he would have an accountant prepare tax returns for them for but petitioner does not recall seeing or signing a return for sometime in kaya left the united_states and returned to turkey petitioner has not lived with kaya since that time although they are not yet divorced she now denies that she intended to be a party to a joint_return for according to internal_revenue_service irs records a joint federal_income_tax return was filed for petitioner and kaya for reporting dollar_figure as adjusted_gross_income dollar_figure as income_tax due and dollar_figure as income_tax withheld on examination of the return the irs disallowed certain itemized and business deductions that had been claimed and allowed only the standard_deduction for a joint_return on date the irs assessed additional tax an accuracy-related_penalty and interest bringing the amount due to dollar_figure on date petitioner submitted a form_8857 request for innocent spouse relief to the irs she did not answer the questions on the form_8857 relating to whether she and kaya had filed a joint_return on date the irs sent to petitioner at her correct address a final_determination denying her request for relief the original final_determination was returned to the irs by the u s postal service marked unclaimed and a copy was mailed to petitioner on date after she inquired about it the petition was postmarked date days after the first mailing of the final_determination respondent filed a motion to dismiss for lack of jurisdiction on the ground that the petition was untimely under sec_6015 or sec_7502 petitioner responded with a cross-motion to dismiss for lack of jurisdiction alleging that the court’s jurisdiction under sec_6015 c and f is dependent on the filing of a joint_return and that she did not file a joint_return with kaya for in an affidavit in support of her cross-motion petitioner stated i never told erdal to file a joint_return for and i did not authorize him to sign a joint_return for me i had assumed that he would get a married_filing_separately return prepared for me if he desired though i thought one was not required however i may have been shown and asked to sign a form_1040 for prepared as married_filing_jointly and may have signed it i would have to see a copy of that return i have no copy of that return in my records so i have not been able to see whether erdal signed it for me or i signed it without paying attention to what was on the return discussion during the hearing on the pending motions petitioner’s counsel candidly stated so what i’m trying to ask the court here to do is try to help my client out here by finding a way to rule because this is an equitable thing that congress really wanted to help taxpayers get some ruling from the court under e try to throw this case out on the basis it gives my client some help that there wasn’t a joint_return so that’s why the court has to say well what’s the whole purpose of this statute what was congress intending here it wanted equity it wanted to help the spouse even after they couldn’t make an argument of a deficiency case that this should be part of what the court can do in the process counsel asks us to make a categorical finding on an ambiguous factual record and to disregard or overrule prior opinions of the court while we commend his desire to serve his client we decline the invitation shortly before the hearing on the pending motions petitioner suggested an alternative to the theory asserted in the cross-motion to dismiss for lack of jurisdiction petitioner withdrew a prior concession that she did not timely file the petition and argued that the 90-day period of sec_6015 in which to file a petition is not jurisdictional but rather is a statute_of_limitations subject_to equitable_tolling and that her filing of the petition herein was timely because due to her belated receipt of the notice_of_determination on or after date equitable_tolling applies and the 90-day period should not begin to run before that date of receipt since petitioner mailed her petition to this court on date or fewer days after her receipt of the notice and the court filed it on date the petition was timely under equitable_tolling petitioner acknowledges that her argument is contrary to the court’s holding in pollock v commissioner t c __ but she argues that pollock was incorrectly decided in that regard she relies on other recent decisions favoring relief to taxpayers under entirely different circumstances petitioner’s generalized reliance on equity and policy considerations cannot overcome a jurisdictional defect see eg 351_f2d_602 9th cir 119_tc_267 affd 360_f3d_361 2d cir 58_tc_256 there is no dispute that the notice was sent to petitioner’s last_known_address there is no special or compelling inequity here petitioner urges us to deny respondent’s motion to dismiss and to grant petitioner’s motion to dismiss by analogy to other cases in which the court has had before it cross-motions to dismiss for lack of jurisdiction with respect to a petition filed more than days after a notice_of_deficiency was sent in some such cases the court will grant a taxpayer’s motion on the ground that the notice_of_deficiency was not sent to the taxpayer’s last_known_address and was therefore invalid in those cases however we have followed the truism that our jurisdiction depends on a valid notice and a timely petition see 92_tc_729 affd without published opinion 935_f2d_1282 3d cir 74_tc_377 in this case there is no suggestion that the final_determination sent in response to the form_8857 request by petitioner is invalid in situations where a timely petition was filed in response to a valid notice but the taxpayer denies that he or she was party to a joint_return the court has decided the case on the merits and entered a decision rather than dismissing the case for lack of jurisdiction see 119_tc_306 affd 101_fedappx_34 6th cir 119_tc_191 petitioner suggests that the court arguably rendered a different jurisdictional holding in 120_tc_102 where the court dismissed for lack of jurisdiction a spouse’s claim for relief under sec_66 the rationale of that case is that congress had not by statute provided this court with jurisdiction under sec_66 in contrast to sec_6015 where the grant of jurisdiction is explicit see bernal v commissioner supra pincite petitioner argues that a footnote in bernal v commissioner supra pincite n citing raymond v commissioner supra pincite for the proposition that provisions of sec_6015 for relief from joint_and_several_liability are inapplicable and dismissal in bernal for lack of jurisdiction means that the court was sub silencio denying jurisdiction under sec_6015 for lack of joint returns this argument is meritless the court does not overrule or modify precedents by inference in footnotes the predicates for our jurisdiction in a stand-alone proceeding under sec_6015 are a claim by a taxpayer a final_determination and a timely petition see sec_6015 among the conditions for relief under sec_6015 is that a joint_return was filed but that condition is not set forth as a prerequisite to our review of denial of a claim for relief if the taxpayer’s claim is rejected for failure to satisfy the conditions set forth under sec_6015 c or f our review is on the merits of the claim petitioner’s position would require a review of the merits in every sec_6015 case where the filing of a joint_return is disputed even where as here the parties agree that ultimately there is no jurisdiction if jurisdiction is lacking as it is here because the petition was not timely we do not and should not proceed to address the merits we have considered petitioner’s other arguments they are irrelevant or unpersuasive for the reasons set forth above petitioner’s motion to dismiss will be denied respondent’s motion will be granted and the case will be dismissed for lack of jurisdiction on the ground that the petition was not filed timely an appropriate order of dismissal for lack of jurisdiction will be entered
